PER CURIAM.
In view of the fact that the record reflects the existence of disputed issues of material fact relating to (1) whether the second Endorsement Binder purportedly received by the appellee was a forgery or was genuine, if such a document even existed in the first place, and (2) whether Insurance Depot was the agent of the appellant or the appellee, the trial court was in error in granting the appellee’s Motion for Summary Judgment.
Accordingly, the Summary Judgment entered in favor of the appellee is reversed and this cause is remanded to the trial court for further proceedings consistent herewith.